DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiyama et al (US Patent Application Publication 2022/0163858).
Regarding claim 1, Nishiyama et al disclose a display apparatus, comprising:
a cover member CG comprising a hole area TA1;
a light shielding layer BM, an adhesive layer AD and a display layer PNL that are disposed under the cover member [see paragraphs 0068, 0075 and 0081];
a first opening OP1, h2 provided at the adhesive layer and the display layer corresponding to the hole area [see Fig. 2; see also paragraph 0068];
a camera module 1 inserted into the first opening h2 [see Fig. 2; see also paragraph 0072]; and
an intermediate member IL disposed between the hole area and the camera module.
Regarding claim 2, Nishiyama et al disclose the display apparatus of claim 1, furthermore wherein the camera module 1 comprises a hole guide 4 and a camera 3 [see paragraph 0074].
Regarding claim 3, Nishiyama et al disclose the display apparatus of claim 1, furthermore wherein the intermediate member comprises a high refraction member RS, a prism member PS1, PS2 and a low refraction member SS [see paragraph 0056].
Regarding claim 4, Nishiyama et al disclose the display apparatus of claim 2, furthermore wherein the light shielding layer has a second opening OP1 corresponding to the hole area TA1, and the first opening and the second opening have different diameters [see Fig. 2].
Regarding claim 5, Nishiyama et al disclose the display apparatus of claim 4, furthermore wherein the second opening has a smaller diameter than the first opening [see Fig. 2].
Regarding claim 9, Nishiyama et al disclose the display apparatus of claim 1, furthermore wherein the intermediate member has a first diameter h1 near the hole area and a second diameter h2 near the camera module, and the first diameter and the second diameter differ [see Fig. 2].
Regarding claim 11, Nishiyama et al disclose a display apparatus, comprising:
a cover member CG comprising a hole area TA1;
a display layer PNL configured to display an image;
a light shielding layer BM and an adhesive layer AD disposed between the cover member and the display member;
a first opening OP1, h2 where a part of the display layer is removed and which is disposed to correspond to the hole area;
a camera module 1 accommodated in the first opening; and
an intermediate member IL disposed between the hole area and the camera module.
Regarding claim 13, Nishiyama et al disclose the display apparatus of claim 11, furthermore wherein the intermediate member comprises a high refraction member RS, a prism member PS1, PS2 and a low refraction member SS [see paragraph 0056].

Allowable Subject Matter
Claims 6-8, 10, 12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding dependent claim 6, and claim 7 which depends therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein an extending portion of the hole guide contacts the light shielding layer [see Fig. 2 of Nishiyama et al]; regarding dependent claims 8 and 16, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the prism member comprises the same material as the high refraction member; regarding dependent claim 10, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the hole guide comprises a black material for absorbing light and a porous material for absorbing an impact; regarding dependent claim 12, and claims 14 and 15 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the camera module comprises a first camera and a second camera.
Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein an area in which the light shielding layer is disposed is larger than an area in which the adhesive layer and the display layer are disposed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899